Exhibit 99.1 FOR IMMEDIATE RELEASE Laboratory Corporation of America Investor/Media Contact: 358 South Main Street Stephen Anderson – 336-436-5274 Burlington, NC 27215 Company Information:www.labcorp.com Telephone:(336) 584-5171 LabCorp Announces New Holder of the Noncontrolling Interest in the Company’s Ontario, Canada Joint Venture BURLINGTON, NC, February 17, 2010 – Laboratory Corporation of America® Holdings (LabCorp®) (NYSE: LH) announced today that on February 8, 2010 it completed a transaction to acquire the partnership units from the holder of the noncontrolling interest in the Company’s Ontario, Canada joint venture in accordance with the terms of the joint venture’s partnership agreement. The purchase price of the noncontrolling interest’s units was CN $147.8 million. On February 17, 2010, the Company completed a transaction to sell the units acquired from the previous noncontrolling interest holder to a new Canadian partner for the same price. Upon the completion of these two transactions, the Company’s financial ownership percentage in the joint venture partnership remained unchanged at 85.6%. Concurrent with the sale to the new partner, the partnership agreement for the Ontario Canada joint venture was amended and restated with substantially the same terms as the previous agreement. About LabCorp®
